DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al., U.S. Patent Application Publication No. 2020/0267945 A1 (hereinafter Symes), in view of Wilson-Rich, U.S. Patent Application Publication No. 2017/0360010 A1, Liao et al., U.S. Patent Application Publication No. 2011/0279650 A1 (hereinafter Liao), and Bromenshenk et al., U.S. Patent No. 6,910,941 B2 (hereinafter Bromenshenk; submitted by Applicants on IDS filed 10/30/2018).
Re Claim 1, Symes teaches a computer-implemented (see, e.g., figure 1) method by a cognitive hive architecture for determining and managing a hive health index of a hive, the cognitive hive architecture executable by at least one processor (200; see figure 2 and paragraphs [0028]-[0029]) in communication with one or more computing devices or one or more computing environments (120; see id. and figure 1), the cognitive hive architecture comprising a one or more sensors (104) embedded within the hive (see figure 1 and paragraphs [0020]-[0022] and [0025]-[0026]), the computer-implemented method comprising:
Acquiring, by the cognitive hive architecture, data from the one or more sensors monitoring one or more real-time conditions of the hive (see id.), the data representing the one or more real-time conditions (see id.), the data further comprising migration data between agricultural zones (see figure 8 and paragraphs [0006], [0008], [0023], and [0063]);
Tagging, by the cognitive hive architecture, the data to a physical identification (hive identifier; see, e.g., figures 6-8) and a positional identification (hive see id. and paragraph [0063]) to produce tagged data (see figures 6 and 7 and paragraph [0054], noting that the real-time data is tagged to each individual hive);
Associating, by the cognitive hive architecture, the tagged data to a physical profile and positional profile (see paragraphs [0003], [0005], [0008], [0065]-[0067], [0072], and [0076]);
Generating, by the cognitive hive architecture, a hive health record based on the physical profile and the positional profile (see id. and figures 6-8); and
Generating, by the cognitive hive architecture, at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive. See figure 8 and paragraphs [0006], [0008], [0023], and [0063].
Symes is silent as to tagging the data to physical and positional identifications, plural, and associating the tagged data to physical and positional profiles, plural; generating a hive health index based on the physical and positional profiles; whether the agricultural zones comprise states; and generating at least one update to a route for migration.
Wilson-Rich, similarly directed to a computer-implemented method by a cognitive hive architecture for determining and managing a hive health index of a hive, the cognitive hive architecture executable by at least one processor (see figures 5A-5B) in communication with one or more computing devices or one or more computing environments (see id.), teaches that it is known in the art to have the cognitive hive architecture comprising one or more sensors (116, 112, 110) embedded within the hive (see figure 2 and paragraphs [0023], [0026]-[0027], and [0045]), the computer-see paragraphs [0023]-[0025]); tagging, by the cognitive hive architecture, the data to physical identifications (box identifications of 102, 104; see figure 2 and paragraphs [0026]-[0027], [0041]-[0042], and [0045], at least suggesting individualized control of environmental conditions of each of the boxes 102, 104, based on data received from the sensors within the respective box; see also Spec. paragraph [0055], disclosing examples of “physical identifications”) and positional identifications (box identifications of 102, 104; see paragraphs [0061]-[0062], noting that at least “location of sensor” is a positional identification for a box in which the sensor is embedded; see also Spec. paragraph [0055], disclosing examples of “positional identifications”) to produce tagged data; associating, by the cognitive hive architecture, the tagged data to physical profiles and positional profiles (see paragraphs [0063]-[0066] and [0068]); and generating, by the cognitive hive architecture, an instruction based on the physical profiles and the positional profiles. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the tagging the data step of Symes to be to physical and positional identifications, and the associating the tagged data step of Symes to be to physical and positional profiles, the generating the hive health record based on the physical and positional profiles, as taught by Wilson-Rich, in order to place sensors within multiple components of the hive, so as to achieve precise monitoring and control of the various parts of the hive. It is well-known in the art that conditions vary among the brood chamber, excluder, supers, etc. For example, when the bees form a cluster 
Liao, similarly directed to a computer-implemented method by a cognitive farm architecture for determining and managing an animal health index, teaches the computer-implemented method comprising: acquiring data from one or more sensors (51) monitoring one or more real-time conditions of the animal; tagging the data to physical and positional identifications to produce tagged data (see, e.g., figures 3 and 13a-15a and paragraphs [0006] and [0063]-[0069], teaching tagging data according to body part and location); associating the tagged data to physical and positional profiles (see id.); and generating the animal health index (“body condition score”) based on the physical and positional profiles. See paragraphs [0068]-[0069].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes as modified by Wilson-Rich to comprise generating a hive health index based on the physical profiles and the positional profiles, as taught by Liao, in order to use a numerical scoring system for easily and readily assessing overall performance of, and conditions within, a hive. See Symes at paragraphs [0001]-[0002] and [0007]-[0009].
And Bromenshenk, similarly directed to a computer-implemented method by a cognitive hive architecture for determining and managing a hive health (see, e.g., Abstract and 2:43-48) using data from one or more sensors monitoring one or more real-time conditions of the hive (see id. and 4:10-16), teaches that the method is inter alia,  commercial beekeepers who migrate their hives between different states. See 1:26-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the agricultural zones of Symes as modified by Wilson-Rich and Liao to be states, as taught by Bromenshenk, in order to use the method for commercial beekeepers who practice migratory beekeeping. See id. Although Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches generating, by the cognitive hive architecture, at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive (see Symes at figure 8 and paragraphs [0006], [0008], [0023], and [0063]), rather than specifically an update to a route for the migration, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the update to the recommended migration location to include at least one update to a route to arrive at the recommended migration location—as has been used for vehicle GPS systems and smartphone map applications for many years—in order to direct the hive to the recommended location in an expedient, efficient, and cost-saving manner.
Re Claim 2, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches building the physical profiles and the positional profiles by executing an analysis of second data. See Symes at paragraphs [0059]-[0061], [0063], [0066], and [0076]; Wilson-Rich at paragraphs [0063] and [0068]; see also Spec. at paragraph [0072], disclosing, as best understood, the “second data” refers to historical or normal-condition data.
See Symes at figures 6-8, showing “alert[s],” and paragraphs [0008], [0011], [0065]-[0066]; Wilson-Rich at paragraphs [0024], [0035], and [0062]; Liao at paragraph [0003].
Re Claim 8, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the physical identifications comprise a box identification (see Wilson-Rich at figure 2 and paragraphs [0026]-[0027], [0041]-[0042], and [0045]), and an individual hive or hive group identification (see Symes at figures 6-8 and paragraphs [0003], [0005], [0008], [0065]-[0067], [0072], and [0076]), but is silent as to a frame identification.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes as modified by Wilson-Rich, Liao, and Bromenshenk to have the physical identifications comprise a frame identification as well, in order to achieve even more precise monitoring and control of the various parts of the hive. It is well-known in the art that conditions vary even amongst individual hive frames. For example, varroa mites are known to infect individual cells of brood comb frames, and as such, it would be advantageous to monitor each individual comb frame for infestation and subsequent treatment.
Re Claim 9, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the positional identifications comprise a box position and location (see Wilson-Rich at paragraphs [0061]-[0062]) and a hive or hive group location (see Symes at figures 6-8 and paragraph [0063]), but is silent as to a slot position and location.

Re Claim 10, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the one or more real-time conditions include one or more of frame level, box level, hive level, bee count, and audio levels. See Symes at paragraphs [0002]-[0003], [0020]-[0022], and [0025]-[0026]; Wilson-Rich at figure 2 and paragraphs [0026]-[0027], [0041]-[0042], [0045], and [0058].
Re Claim 11, Symes teaches a computer program product (see, e.g., figure 1) comprising computer readable storage medium having program instructions (see paragraphs [0029], [0039], and [0042]) of a cognitive hive architecture for determining and managing a hive health index of a hive, the cognitive hive architecture in communication with one or more computing devices or one or more computing environments (120; see figures 1 and 2 and paragraphs [0028]-[0029]), the program instructions and the cognitive hive architecture executable by at least one processor (200; see id.
Acquiring data from one or more sensors (104) monitoring one or more real-time conditions of the hive (see figure 1 and paragraphs [0020]-[0022] and [0025]-[0026]), the data representing the one or more real-time conditions (see id.), the data further comprising migration data between agricultural zones (see figure 8 and paragraphs [0006], [0008], [0023], and [0063]);
Tagging the data to a physical identification (hive identifier; see, e.g., figures 6-8) and a positional identification (hive location; see id. and paragraph [0063]) to produce tagged data (see figures 6 and 7 and paragraph [0054], noting that the real-time data is tagged to each individual hive);
Associating the tagged data to a physical profile and positional profile (see paragraphs [0003], [0005], [0008], [0065]-[0067], [0072], and [0076]); 
Generating a hive health record based on the physical profile and the positional profile (see id. and figures 6-8); and
Generating at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive. See figure 8 and paragraphs [0006], [0008], [0023], and [0063].
Symes is silent as to tagging the data to physical and positional identifications, plural, and associating the tagged data to physical and positional profiles, plural; generating a hive health index based on the physical and positional profiles; whether the agricultural zones comprise states; and generating at least one update to a route for migration.
Wilson-Rich, similarly directed to a computer program product comprising computer readable storage medium having program instructions (see paragraphs see figures 5A-5B), teaches that it is known in the art to have the program instructions and the cognitive hive architecture executable by at least one processor (see id.) to cause: acquiring data from the one or more sensors (116, 112, 110) monitoring one or more real-time conditions of the hive (see figure 2 and paragraphs [0023]-[0025]); tagging the data to physical identifications (box identifications of 102, 104; see figure 2 and paragraphs [0026]-[0027], [0041]-[0042], and [0045], at least suggesting individualized control of environmental conditions of each of the boxes 102, 104, based on data received from the sensors within the respective box; see also Spec. paragraph [0055], disclosing examples of “physical identifications”) and positional identifications (box identifications of 102, 104; see paragraphs [0061]-[0062], noting that at least “location of sensor” is a positional identification for a box in which the sensor is embedded; see also Spec. paragraph [0055], disclosing examples of “positional identifications”) to produce tagged data; associating the tagged data to physical profiles and positional profiles (see paragraphs [0063]-[0066] and [0068]); and generating an instruction based on the physical profiles and the positional profiles. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the tagging the data step of Symes to be to physical and positional identifications, and the associating the tagged data step of Symes to be to physical and positional profiles, the generating the hive health record based on the physical and positional profiles, as taught by Wilson-Rich, in order to place sensors 
Liao, similarly directed to a cognitive farm architecture for determining and managing an animal health index, teaches: acquiring data from one or more sensors (51) monitoring one or more real-time conditions of the animal; tagging the data to physical and positional identifications to produce tagged data (see, e.g., figures 3 and 13a-15a and paragraphs [0006] and [0063]-[0069], teaching tagging data according to body part and location); associating the tagged data to physical and positional profiles (see id.); and generating the animal health index (“body condition score”) based on the physical and positional profiles. See paragraphs [0068]-[0069].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes as modified by Wilson-Rich to comprise generating a hive health index based on the physical profiles and the positional profiles, as taught by Liao, in order to use a numerical scoring system for easily and readily assessing overall performance of, and conditions within, a hive. See Symes at paragraphs [0001]-[0002] and [0007]-[0009].
And Bromenshenk, similarly directed to a computer program product comprising computer readable storage medium having program instructions of a cognitive hive architecture for determining and managing a hive health of a hive (see, e.g., Abstract see id. and 4:10-16), teaches that the computer program product is intended to be used by and solves a problem for, inter alia,  commercial beekeepers who migrate their hives between different states. See 1:26-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the agricultural zones of Symes as modified by Wilson-Rich and Liao to be states, as taught by Bromenshenk, in order to use the method for commercial beekeepers who practice migratory beekeeping. See id. Although Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches generating at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive (see Symes at figure 8 and paragraphs [0006], [0008], [0023], and [0063]), rather than specifically an update to a route for the migration, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the update to the recommended migration location to include at least one update to a route to arrive at the recommended migration location—as has been used for vehicle GPS systems and smartphone map applications for many years—in order to direct the hive to the recommended location in an expedient, efficient, and cost-saving manner.
Re Claim 12, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the program instructions and the cognitive hive architecture are executable by the at least one processor to cause: building the physical profiles and the positional profiles by executing an analysis of second data. See Symes at paragraphs [0059]-[0061], [0063], [0066], and [0076]; Wilson-Rich at paragraphs [0063] and [0068]; see also Spec. at paragraph [0072], disclosing, as best understood, the “second data” refers to historical or normal-condition data.
Re Claim 13, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the program instructions and the cognitive hive architecture are executable by the at least one processor to cause: generating a prescriptive recommendation given to beekeepers based on hive health and data analytics comprising the hive health index. See Symes at figures 6-8, showing “alert[s],” and paragraphs [0008], [0011], [0065]-[0066]; Wilson-Rich at paragraphs [0024], [0035], and [0062]; Liao at paragraph [0003].
Re Claim 18, Symes teaches a cognitive hive architecture (see, e.g., figure 1 and Abstract) for determining and managing a hive health index of a hive, the cognitive hive architecture comprising at least one processor (200; see figure 2 and paragraphs [0028]-[0029]), the cognitive hive architecture in communication with one or more computing devices or one or more computing environments (120; see id. and figure 1), the cognitive hive architecture executable by the at least one processor to cause: 
Acquiring data from one or more sensors (104) monitoring one or more real-time conditions of the hive (see figure 1 and paragraphs [0020]-[0022] and [0025]-[0026]), the data representing the one or more real-time conditions (see id.), the data further comprising migration data between agricultural zones (see figure 8 and paragraphs [0006], [0008], [0023], and [0063]);
Tagging the data to a physical identification (hive identifier; see, e.g., figures 6-8) and a positional identification (hive location; see id. and paragraph see figures 6 and 7 and paragraph [0054], noting that the real-time data is tagged to each individual hive);
Associating the tagged data to a physical profile and positional profile (see paragraphs [0003], [0005], [0008], [0065]-[0067], [0072], and [0076]);
Generating a hive health record based on the physical profile and the positional profile (see id. and figures 6-8); and
Generating at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive. See figure 8 and paragraphs [0006], [0008], [0023], and [0063].
Symes is silent as to tagging the data to physical and positional identifications, plural, and associating the tagged data to physical and positional profiles, plural; generating a hive health index based on the physical and positional profiles; whether the agricultural zones comprise states; and generating at least one update to a route for migration.
Wilson-Rich, similarly directed to a cognitive hive architecture for determining and managing a hive health index of a hive, the cognitive hive architecture comprising at least one processor (see figures 5A-5B), the cognitive hive architecture in communication with one or more computing devices or one or more computing environments (see id.), teaches that it is known in the art to have the cognitive hive architecture executable by the at least one processor to cause: acquiring data from the one or more sensors (116, 112, 110) monitoring one or more real-time conditions of the hive (see paragraphs [0023]-[0025]); tagging the data to physical identifications (box identifications of 102, 104; see figure 2 and paragraphs [0026]-[0027], [0041]-[0042], and [0045], at least suggesting individualized control of environmental conditions of each of the boxes 102, 104, based on data received from the sensors within the see also Spec. paragraph [0055], disclosing examples of “physical identifications”) and positional identifications (box identifications of 102, 104; see paragraphs [0061]-[0062], noting that at least “location of sensor” is a positional identification for a box in which the sensor is embedded; see also Spec. paragraph [0055], disclosing examples of “positional identifications”) to produce tagged data; associating the tagged data to physical profiles and positional profiles (see paragraphs [0063]-[0066] and [0068]); and generating an instruction based on the physical profiles and the positional profiles. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the tagging the data step of Symes to be to physical and positional identifications, and the associating the tagged data step of Symes to be to physical and positional profiles, the generating the hive health record based on the physical and positional profiles, as taught by Wilson-Rich, in order to place sensors within multiple components of the hive, so as to achieve precise monitoring and control of the various parts of the hive. It is well-known in the art that conditions vary among the brood chamber, excluder, supers, etc. For example, when the bees form a cluster during wintertime, the temperature of the remainder of the hive drops; additionally, water vapor tends to form near beehive covers, and so the cover and highest super might need more ventilation elements.
Liao, similarly directed to a cognitive farm architecture for determining and managing an animal health index, teaches that it is known to have the cognitive farm architecture comprise: acquiring data from one or more sensors (51) monitoring one or more real-time conditions of the animal; tagging the data to physical and positional see, e.g., figures 3 and 13a-15a and paragraphs [0006] and [0063]-[0069], teaching tagging data according to body part and location); associating the tagged data to physical and positional profiles (see id.); and generating the animal health index (“body condition score”) based on the physical and positional profiles. See paragraphs [0068]-[0069].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes as modified by Wilson-Rich to comprise generating a hive health index based on the physical profiles and the positional profiles, as taught by Liao, in order to use a numerical scoring system for easily and readily assessing overall performance of, and conditions within, a hive. See Symes at paragraphs [0001]-[0002] and [0007]-[0009].
And Bromenshenk, similarly directed to a cognitive hive architecture for determining and managing a hive health of a hive (see, e.g., Abstract and 2:43-48), the cognitive hive architecture comprising at least one processor (see id.), the cognitive hive architecture using data acquired from one or more sensors monitoring one or more real-time conditions of the hive (see id. and 4:10-16), teaches that the cognitive hive architecture is intended to be used by and solves a problem for, inter alia,  commercial beekeepers who migrate their hives between different states. See 1:26-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the agricultural zones of Symes as modified by Wilson-Rich and Liao to be states, as taught by Bromenshenk, in order to use the method for commercial beekeepers who practice migratory beekeeping. See id. Although Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches generating at least one update to a recommended migration location based, at least in part, on the migration data, thereby improving a health of the hive (see Symes at figure 8 and paragraphs [0006], [0008], [0023], and [0063]), rather than specifically an update to a route for the migration, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the update to the recommended migration location to include at least one update to a route to arrive at the recommended migration location—as has been used for vehicle GPS systems and smartphone map applications for many years—in order to direct the hive to the recommended location in an expedient, efficient, and cost-saving manner.
Re Claim 19, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the cognitive hive architecture is executable by the at least one processor to cause: building the physical profiles and the positional profiles by executing an analysis of second data. See Symes at paragraphs [0059]-[0061], [0063], [0066], and [0076]; Wilson-Rich at paragraphs [0063] and [0068]; see also Spec. at paragraph [0072], disclosing, as best understood, the “second data” refers to historical or normal-condition data.
Re Claim 20, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the cognitive hive architecture is executable by the at least one processor to cause: generating a prescriptive recommendation given to beekeepers based on hive health and data analytics comprising the hive health index. See Symes at figures 6-8, showing “alert[s],” and paragraphs [0008], [0011], [0065]-[0066]; Wilson-Rich at paragraphs [0024], [0035], and [0062]; Liao at paragraph [0003].
Claims 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes, Wilson-Rich, Liao, and Bromenshenk as applied to claim 3 above, and further in view of Suta et al., U.S. Patent Application Publication No. 2015/0084784 A1 (hereinafter Suta).
Re Claims 4 and 14, Symes as modified by Wilson-Rich, Liao, and Bromenshenk teaches that the method comprises, or the program instructions and the cognitive hive architecture are executable by the at least one processor to cause: determining whether the tagged data has triggered a threshold alert (see Symes at figure 5 (unlabeled, but appearing between figures 4 and 6), paragraphs [0012], [0066], and [0076]-[0078]; Wilson-Rich at paragraphs [0025] and [0066]-[0067]); adjusting a recommendation factor (see Symes at paragraphs [0046] and [0079]; Wilson-Rich at paragraph [0068]); and generating the prescriptive recommendation with respect to the recommendation factor. See id.
Symes as modified by Wilson-Rich, Liao, and Bromenshenk does not teach specifically that the adjusting the recommendation factor is with respect to whether the threshold alert was triggered. See Symes at paragraph [0046].
Suta, similarly directed to a computer-implemented method by a cognitive hive architecture for determining and managing a hive health, the computer-implemented method comprising, or a computer program product comprising computer readable storage medium having program instructions of a cognitive hive architecture for determining and managing a hive health index of a hive, the program instructions and cognitive hive architecture executable by at least one processor to cause: acquiring data from one or more sensors monitoring one or more real-time conditions of the hive (see paragraphs [0028], [0030], [0032], and [0036]), teaches that it is known in the art to see paragraph [0073]); adjusting a recommendation factor with respect to whether the threshold alert was triggered (see paragraphs [0071]-[0073]; if the threshold alert is triggered, then the item is “passed up immediately” (see paragraph [0073]) to the Alarm Reading list); and generates an action with respect to the recommendation factor. See paragraphs [0071]-[0073].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes as modified by Wilson-Rich, Liao, and Bromenshenk to adjust a recommendation factor with respect to whether the threshold alert was triggered, as taught by Suta, i.e., to move to the top of an alarm list threshold alerts, in order to ensure that a beekeeper or system first addresses the most urgent matters that could threaten the health of the hive.
Re Claims 5 and 15, Symes as modified by Wilson-Rich, Liao, Bromenshenk, and Suta teaches that the prescriptive recommendation is based on one or more of environmental (see Symes at paragraphs [0055], [0063], and [0079]; Wilson-Rich at paragraphs [0034], [0041], and [0046]; Suta at paragraphs [0028], [0030], and [0032]), regional similarity (see Symes at paragraphs [0063] and [0079]), historical and previous action factors. See Symes at paragraphs [0066], [0072], and [0076].
Re Claims 6 and 16, Symes as modified by Wilson-Rich, Liao, Bromenshenk, and Suta teaches that the one or more sensors comprise one or more weight sensors (see Symes at paragraph [0072]; Wilson-Rich 110, see paragraph [0026]; Suta 116, see figure 2), one or more cameras (see Symes at paragraph [0068]; Wilson-Rich 112, see figure 2 and see Liao at paragraphs [0057] and [0059]), and one or more microphones. See Suta at paragraphs [0030] and [0059].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Symes to have the sensors comprise one more microphones, as taught by Suta, in order to monitor decibel or other noise level measures as desired by Symes (see Symes at paragraph [0003]), using a known sensor for monitoring noise.
Re Claims 7 and 17, Symes as modified by Wilson-Rich, Liao, Bromenshenk, and Suta teaches that one or more actuators are embedded within the hive and are configured to operate components of the hive with respect to the prescriptive recommendation. See Symes step 524 in figure 5, see also paragraphs [0027], [0069], and [0078]; Wilson-Rich at figure 4 and, generally, paragraphs [0034]-[0043].
Response to Arguments
Applicant’s arguments, filed 2/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-3, 8-13, and 18-20 under 35 U.S.C. 103 as being unpatentable over Symes, Wilson-Rich, and Liao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Symes, Wilson-Rich, Liao, and Bromenshenk. Applicants’ arguments allege that Symes, Wilson-Rich, Liao, and Suta fail to disclose or render obvious the newly recited features of claims 1, 11, and 18. See Rem. 11. Bromenshenk, which is not addressed in Applicants’ arguments, teaches the new limitations, and a skilled artisan would have found it obvious to combine the teachings of Symes, Wilson-Rich, Liao, and Bromenshenk for the reasons discussed supra to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642